Exhibit 10.16

LOGO [g26529img_001.jpg]

INFINITY PHARMACEUTICALS, INC.

SAB CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”), effective as of the 1st day of
January 2005, is entered into by Infinity Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Arnold Levine (the “Consultant”).

INTRODUCTION

The Company desires to retain the services of the Consultant and the Consultant
desires to perform certain services for the Company. In consideration of the
mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the parties hereto, the parties agree as follows:

1. Services. The Consultant agrees to perform such consulting, advisory and
related services to and for the Company as may be reasonably requested from time
to time by the Company, including, but not limited to, the services specified on
Schedule A to this Agreement. The Consultant agrees to devote at least 12 days
per year to the performance of such services.

2. Term. This Agreement shall commence on the date hereof and shall continue
until December 31, 2008 (such period, as it may be extended in writing, being
referred to as the “Consultation Period”), unless sooner terminated in
accordance with the provisions of Section 4.

3. Compensation.

3.1 Fee. Subject to Section 4 below, the Company shall pay the Consultant a
yearly fee totaling $25,000.00 for consulting services described in Schedule A.
The fee will be paid in quarterly installments of $6,250 starting on March 31,
2005.

3.2 Stock Option Award. In connection with the execution and delivery of this
Agreement, the Company shall grant to the Consultant a stock option pursuant to,
and in accordance with the terms of, the Company’s 2001 Stock Incentive Plan, to
purchase 25,000 shares of Common Stock of the Company at the then current market
value, subject to Board approval. The shares will vest in equal amounts monthly
over four years starting January 31, 2005.

3.3 Reimbursement of Expenses. The Company shall reimburse the Consultant for
all reasonable and necessary expenses incurred or paid by the Consultant in
connection with, or related to, the performance of his services under this
Agreement. The Consultant shall submit to the Company itemized monthly
statements, in a form satisfactory to the Company, of such expenses incurred in
the previous month. The Company shall pay to the Consultant all reasonable and
necessary amounts shown on each such statement within 30 days after receipt
thereof.



--------------------------------------------------------------------------------

LOGO [g26529img_001.jpg]

3.4 Benefits. The Consultant shall not be entitled to any benefits, coverages or
privileges, including, without limitation, social security, unemployment,
medical or pension payments, made available to employees of the Company.

4. Termination. The Company may, without prejudice to any right or remedy it may
have under this Agreement, terminate the Consultation Period, with or without
Cause (as defined below) upon 10 days’ prior written notice to the Consultant.
Notwithstanding the foregoing, the Company may terminate the Consultation
Period, effective immediately upon receipt of written “‘notice, if the
Consultant breaches or threatens to breach any provision of Section 6.

4.1 Termination Without Cause. In the event of termination without Cause, the
Consultant shall be entitled to payment for services performed and expenses paid
or incurred prior to the effective date of termination. Such payments shall
constitute full settlement of any and all claims of the Consultant of every
description against the Company.

4.2 Termination For Cause. In the event of termination for Cause, the Consultant
shall have the opportunity, at his request and upon 10 calendar days’ prior
written notice to the Company (which shall be given no later than 20 days after
receiving notice from the Company), to meet with the Chief Executive Officer to
review and discuss the basis on which such termination for Cause was made and to
dispute such determination. If, at the end of such 30 day period, the Chief
Executive Officer determines to maintain his finding of termination for Cause,
then the Consultant agrees that an amount equal to not less than 75% of the
aggregate cash received by the Consultant, pursuant to Section 3.1, between the
date this Agreement was first entered into and the date of such termination for
Cause shall be repaid to the Company in cash or certified funds within 30 days.
As used herein, “Cause” shall mean a good faith determination by the Chief
Executive Officer that the Consultant has failed to perform the consulting,
advisory and related services for the Company set forth in this Agreement and
has failed to remedy such failure within 10 calendar days following written
notice from the Company to the Consultant notifying him of such failure.

5. Cooperation. The Consultant shall use his best efforts in the performance of
his obligations under this Agreement. The Company shall provide such access to
its information and property as may be reasonably required in order to permit
the Consultant to perform his obligations hereunder. The Consultant shall
cooperate with the Company’s personnel, shall not interfere with the conduct of
the Company’s business and shall observe all rules, regulations and security
requirements of the Company concerning the safety of persons and property.

6. Inventions and Proprietary Information.

6.1 Inventions.

(a) All inventions, discoveries, computer programs, data, technology, designs,
innovations and improvements (whether or not patentable and whether or not
copyrightable) (“Inventions”) related to the business of the Company which are
made, conceived, reduced to practice, created, written, designed or developed by
the Consultant, solely or jointly with others and whether during normal business
hours or otherwise, during the

 

- 2 -



--------------------------------------------------------------------------------

LOGO [g26529img_001.jpg]

 

Consultation Period or thereafter if resulting or directly derived from
Proprietary Information (as defined below), shall be the sole property of the
Company. The Consultant hereby assigns to the Company all Inventions and any and
all related patents, copyrights, trademarks, trade names, and other industrial
and intellectual property rights and applications therefor, in the United States
and elsewhere and appoints any officer of the Company as his duly authorized
attorney to execute, file, prosecute and protect the same before any government
agency, court or authority. Upon the request of the Company and at the Company’s
expense, the Consultant shall execute such further assignments, documents and
other instruments as may be necessary or desirable to fully and completely
assign all Inventions to the Company and to assist the Company in applying for,
obtaining and enforcing patents or copyrights or other rights in the United
States and in any foreign country with respect to any Invention. The Consultant
also hereby waives all claims to moral rights in any Inventions.

(b) The Consultant shall promptly disclose to the Company all Inventions and
will maintain adequate and current written records (in the form of notes,
sketches, drawings and as may be specified by the Company) to document the
conception and/or first actual reduction to practice of any Invention. Such
written records shall be available to and remain the sole property of the
Company at all times.

6.2 Proprietary Information.

(a) The Consultant acknowledges that his relationship with the Company is one of
high trust and confidence and that in the course of his service to the Company
he will have access to and contact with Proprietary Information. The Consultant
agrees that he will not, during the Consultation Period or at any time
thereafter, disclose to others, or use for his benefit or the benefit of others,
any Proprietary Information or Invention.

(b) For purposes of this Agreement, Proprietary Information shall mean, by way
of illustration and not limitation, all information (whether or not patentable
and whether or not copyrightable) owned, possessed or used by the Company,
including, without limitation, any Invention, formula, vendor information,
customer information, apparatus, equipment, trade secret, process, research,
report, technical data, know-how, computer program, software, software
documentation, hardware design, technology, marketing or business plan,
forecast, unpublished financial statement, budget, license, price, cost and
employee list that is communicated to, learned of, developed or otherwise
acquired by the Consultant in the course of his service as a consultant to the
Company.

(c) The Consultant’s obligations under this Section 6.2 shall not apply to any
information that (i) is or becomes known to the general public under
circumstances involving no breach by the Consultant or others of the terms of
this Section 6.2, (ii) is generally disclosed to third parties by the Company
without restriction on such third parties, or (iii) is approved for release by
written authorization of the Board of Directors of the Company.

(d) Upon termination of this Agreement or at any other time upon request by the
Company, the Consultant shall promptly deliver to the Company all records,
files, memoranda, notes, designs, data, reports, price lists, customer lists,
drawings, plans, computer

 

- 3 -



--------------------------------------------------------------------------------

LOGO [g26529img_001.jpg]

 

programs, software, software documentation, sketches, laboratory and research
notebooks and other documents (and all copies or reproductions of such
materials) relating to the business of the Company.

(e) The Consultant represents that his retention as a consultant with the
Company and his performance under this Agreement does not, and shall not, breach
any agreement that obligates him to keep in confidence any trade secrets or
confidential or proprietary information of his or of any other party or to
refrain from competing, directly or indirectly, with the business of any other
party. The Consultant shall not disclose to the Company any trade secrets or
confidential or proprietary information of any other party.

(f) The Consultant acknowledges that the Company from time to time may have
agreements with other persons or with the United States Government, or agencies
thereof, that impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. The Consultant agrees to be bound by all such
obligations and restrictions that are known to him and to take all action
necessary to discharge the obligations of the Company under such agreements.

6.3 Remedies. The Consultant acknowledges that any breach of the provisions of
this Section 6 shall result in serious and irreparable injury to the Company for
which the Company cannot be adequately compensated by monetary damages alone.
The Consultant agrees, therefore, that, in addition to any other remedy it may
have, the Company shall be entitled to enforce the specific performance of this
Agreement by the Consultant and to seek both temporary and permanent injunctive
relief (to the extent permitted by law) without the necessity of proving actual
damages.

7. Independent Contractor Status. The Consultant shall perform all services
under this Agreement as an “independent contractor” and not as an employee or
agent of the Company. The Consultant is not authorized to assume or create any
obligation or responsibility, express or implied, on behalf of, or in the name
of, the Company or to bind the Company in any manner.

8. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown below, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 8.

9. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

10. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

LOGO [g26529img_001.jpg]

11. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Consultant.

12. Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the Commonwealth of Massachusetts.

13. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Consultant are personal and shall not be assigned by him.

14. Miscellaneous.

14.1 No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

14.2 The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

14.3 In the event that any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

 

- 5 -



--------------------------------------------------------------------------------

LOGO [g26529img_001.jpg]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

INFINITY PHARMACEUTICALS, INC.

By:

 

/s/ Thomas J. Burke

 

Thomas J. Burke

Title:

 

Controller

CONSULTANT

LOGO [g26529img_002.jpg]

Signature of Consultant

  

Printed Name of Consultant

Address: 

          

 

- 6 -



--------------------------------------------------------------------------------

SCHEDULE A

Services

Responsibilities: Assist R&D leadership as a member of the Scientific Advisor
Board (“SAB”), to build a highly productive Discovery organization and pipeline.
Responsibilities will include:

 

  •   Identification of strategic and operational issues

 

  •   Advise on how to solve some issues/challenges

 

  •   Advise on development of the organization (what to build when and how)

 

  •   Assist in R&D recruitment

 

  •   Advise on target selection strategies, project strategies and plans, and
on the drug discovery process itself

 

  •   Advisor to CSO as a senior and experienced veteran of and leader in the
life sciences

Please note the above is meant to be an example of the types of duties you will
be responsible for and is not meant to be a complete list. From time to time you
may be asked to perform additional services based on mutual agreement of both
parties of this Agreement.